UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 99-20485
                         Summary Calendar

                        CAROLYNN C SPARKS,

                                               Plaintiff - Appellant,

                              VERSUS

  LOCKHEED MARTIN AEROSPACE CORP; LOCKHEED MARTIN CORPORATION,
                                              Defendants - Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-97-CV-3995)
                        December 28, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

     Carolynn Sparks appeals the district court’s grant of summary

judgment for Lockheed Martin on her claims of breach of contract

and retaliation under the False Claims Act.    These claims arise out
of Lockheed Martin’s termination of Sparks’s employment.      Having

carefully reviewed the record and fully considered the briefs of

counsel, we AFFIRM for essentially the reasons set forth in the

district court’s Memorandum and Order dated April 13, 1999.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.